435 So. 2d 247 (1983)
AGENCIAS MARITIMAS NICARAGUENSES, S.A., a Foreign Corporation, D/B/a Armanic Lines and/or Mamenic Lines, Appellant,
v.
Rafael USATORRES, and Lidia Usatores, Appellees.
No. 82-1421.
District Court of Appeal of Florida, Third District.
April 26, 1983.
Rehearing Granted and Original Opinion Adhered to July 20, 1983.
Fowler, White, Burnett, Hurley, Banick & Strickroot and Allan R. Kelley, Miami, for appellant.
Jon W. Burke & Linda Dakis, Miami, for appellees.
Before BARKDULL, NESBITT and FERGUSON, JJ.
PER CURIAM.
Where there was some evidence that appellant was the owner of the vessel which, due to its negligent operation, caused appellee's injuries, and appellant, defending on the grounds that it was only an agent for the principal, willfully refused to comply with the court's order to produce documents disclosing the identity of the owner, it was proper to strike the defense and enter judgment for appellee. See Watson v. Peskoe, 407 So. 2d 954 (Fla. 3d DCA 1981).
Affirmed.